DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please ADD the following to the front of line 1 of the SPECIFICATION:
-------- “This application is a 371 of PCT/JP2019/038782 filed 10/01/2019.” -------


Please AMEND claim 11 to read as follows:
-------- “The magnetic recording medium according to claim 1, wherein
	the lubricant includes at least one of a compound represented by the following general formula <1> and a compound represented by the following general formula <2>, and at least one of a compound represented by the following general formula <3> and a compound represented by the following general formula <4> as follows:
	CH3(CH2)kCOOH ... <1>
	(Provided that in general formula <1>, k is an integer selected from a range of 14 or more and 22 or less)
	CH3(CH2)nCH=CH(CH2)mCOOH ... <2>
	(Provided that in general formula <2>, a sum of n and m is an integer selected from a range of 12 or more and 20 or less)
	CH3(CH2)pCOO(CH2)qCH3 ... <3>
	(Provided that in general formula <3>, p is an integer selected from a range of 14 or more and 22 or less, and q is an integer selected from a range of 2 or more and 5 or less)
	CH3(CH2)pCOO-(CH2)qCH(CH3)2 ... <4>
	(Provided that in the general formula <4>, p is an integer selected from a range of 14 or more and 22 or less, and q is an integer selected from a range of 1 or more and 3 or less).” --------


Please ADD claim 17 to read as follows:
----- “The magnetic recording medium according to claim 11, wherein, in general formula <2>, the sum of n and m is selected from a range of 14 or more and 18 or less.” -----


Please ADD claim 18 to read as follows:
------- “The magnetic recording medium according to claim 11, wherein, in general formula <3>, p is selected from a range of 14 or more and 18 or less.” -------


Please ADD claim 19 to read as follows:
------- “The magnetic recording medium according to claim 11, wherein, in general formula <3>, q is selected from a range of 2 or more and 4 or less.” ------




Spoke with Thomas Basso on 4/11/2022 and he agreed to the amendments discussed above.  

Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  the prior art does not teach the kurtosis of 3.0 or more in relation to the surface of the magnetic layer opposite to the base layer in a magnetic recording medium as recited in the instant claims.  The closest prior art includes the Lowery et al., US Patent Application Publication Nos. 2011/0242698, 20110244118 and 2011/0244114 references which disclose magnetic storage media that include a multilayer structure are described. 
In general, the magnetic storage media include a substrate, an underlayer that includes a plurality of underlayer particles formed over the substrate, and a magnetic layer that includes a plurality of magnetic particles formed over the underlayer.  The magnetic layer may define a saturated magnetization and thickness product less than or equal to approximately 1.00 memu per square centimeter, and the magnetic particles may be selected from the group consisting of magnetic platelet-shaped particles and magnetic particles with an aspect ratio less than or equal to approximately 1.5.  For these reasons claims 1-19 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771